Title: John Adams to Abigail Adams, 16 April 1796
From: Adams, John
To: Adams, Abigail


          
            My Dearest Friend
            Philadelphia April 16. 1796
          
          The Doctor may have the Steers if he wishes to have them.
          The People of the United States are about to be Stirred up in every quarter of the Union. The H. of R. are determined to go all Lengths. The Merchants of this City have had the most numerous Meeting that has been known for a long time and unanimously voted to Petition that The Faith The Honour and the Interest of the Nation may be preserved. They have appointed Committees to correspond with the Merchants in all the seaports. I expect that the Citizens will also be called together in the State House Yard and it is said that the Gentlemen will turn out: but the Event will be doubtfull. The State Parties will all be agitated and Party Spirit will be carried to the highest Pitch. It must be a national Determination, and if the nation solemnly determines upon War and Confusion they ought not to charge it to the Government. These critical Situations are familiar to me and I always feel calmest in the midst of them. A few Outlandish Men in the H. have taken the lead and Madison Giles and Baldwin are humble followers.
          If the Voice of the Nation should be finally & decidedly in favour of the Treaty, there will be a mortified Party so bitter rancorous and

desperate, fomented by foreign Influence, in Opposition that the Government will be very much embarrassed, and the public service very uncomfortable.
          When I take a Walk out of Town and see the young clover beautifully Starting I long to see my own— Pray how fares it?—
          I have always thought it injudicious to make any Attempt against the Governor, knowing as I do the habitual Attachment to him, as well as the difficulty of uniting People in another. The Countenance he gives to a very profligate Party is very pernicious to the Public but he is stimulated to it in Part by the opposition to him, and he would not do less out of office. The Constitution of our Government is callculated to create, excite and Support perpetual Parties in the States, mixing & crossing alternately with Parties in the federal Govt.— It will be a perpetual Confusion of Parties.
          I fear We do not deserve all the Blessings We have within our Reach and that our Country must be deformed with Divisions, Contests Dissentions and civil Wars as well as others.
          As the People of Rome Scrambled for Power against their senate: as the People of Athens Scrambled for more Power than was reserved to them by the Laws of solon as the People of Carthage Scrambled for Power against their senate as the People of England Scrambled for Power against the K. & Lords and set up Oliver as the People of France Scrambled for Power against every Majority and set up Robespierre so the H. of R. of the U.S. will Scramble for Power against the P. & Senate. And the frequency of popular Elections will corrupt all before them. May God of his infinite Mercy grant that some Remedy may be found before it be too late in the good sense of this People.
          Mr Cabot desires me “to present you his most profound Respects not daring to send by an Husband any more affectionate Regards”.—
          I will venture to present you with my most affectionate Regards my earnest Wishes and longing desires to see you.
          
            J. A.
          
        